Title: To George Washington from Philip Schuyler, 6 October 1779
From: Schuyler, Philip
To: Washington, George


        
          [Albany, N.Y., 6 Oct. 1779]
        
        Extract of a Letter from Mr Schuyler to his Ex: Gen: Washington dated Albany Octo. 6th 1779
        “I have Just received letters from Colo: Van Dyck and Mr Deane copies whereof are Inclosed. The letter to Colo: Butler I wrote at the request of Governor Clinton to procure Information with respect to Colo. Thurston and the Militia taken with him In July last at Minisink. I also took Occassion to ask him If he was Impowered to treat of An Exchange of such prisoners as were In the Indian Country.
        “I shall request Colo: V. Dyck and Mr Deane to Inform the Cayuga’s thro the Oneidas that the Commissioners cannot decide upon their proposal Until Your Excellencys pleasure is known; A real and permanent peace with the Indians I conceieve would be greatly beneficial to the States And It appears to me very probable that If It is granted to the Caiyugas the Senecas will also make application for the purpose. If Your Excellency Should think proper to enter Into a treaty with the Cayugas and Commit the business to the Commissioners of Indian

Affairs I as one would wish Uninformed as we are of the views And Intentions of Congress with respect to the Indians & the Country to be fully Instructed on the Occassion.”
      